Citation Nr: 0826127	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-39 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 1, 2003 for 
the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to July 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey in which entitlement to nonservice 
connected death pension benefits was granted, with an 
effective date of May 1, 2003.

The veteran testified before the undersigned Veterans Law 
Judge in January 2006.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

The earliest document in the claims file that may be accepted 
as a claim filed with VA for nonservice connected death 
pension benefits was received on April 11, 2003.




CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2003 
for the grant of entitlement to non-service connected death 
pension benefits are not met.  38 U.S.C.A. § 5102, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007)
3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In the present case, the appellant was not provided with pre-
adjudication notice; however, her claim for entitlement to 
nonservice-connected pension benefits was granted.  She 
subsequently appealed the "downstream" issue of the 
effective date assigned.  Although the error of not providing 
the appellant pre-adjudication notice of how effective dates 
are established, as required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is presumed prejudicial, the record 
reflects that she was provided a meaningful opportunity to 
participate effectively in the processing of her claim such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The appellant was notified that her claim was awarded with an 
effective date of May 1, 2003.  She was provided notice how 
to appeal that decision, and she did so.  She was provided a 
statement of the case that advised her of the applicable law 
and criteria required for an earlier effective date and she 
demonstrated her actual knowledge of what was required to 
substantiate an earlier effective date in her statements 
included in her notice of disagreement and in her testimony 
before the undersigned Veterans' Law Judge.  In addition, 
pursuant to the Board's remand in May 2006, additional VCAA 
notice was provided to her in April 2007.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of her claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA obtained documents and evidence required to adjudicate her 
claim for nonservice connected death pension benefits, 
including providing the appellant with the forms necessary to 
provide information about her medical expenses, assisting her 
in obtaining other evidence, and affording the appellant the 
opportunity to give testimony before the Board, which she 
did.  No VA examination or VA and non-VA medical treatment 
records were obtained as none are required for the 
adjudication of a claim for non-service connected death 
pension benefits.

Pursuant to the May 2006 Board remand, efforts were made to 
obtain additional documentation from the VA RO in Roanoke, 
Virginia, concerning the appellant's claim.  The response 
from the Roanoke VA RO was that there were no additional 
documents on file in that office.  The appellant's 
representative submitted a statement in February 2006 
attesting that her efforts to follow-up with that office 
concerning the appellant's claim revealed that the claim had 
not been received.  The appellant responded in April 2007 
that she had no further evidence to submit. 
All other known and available records relevant to the issue 
on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Earlier Effective Date

The appellant avers that she filed a claim for death pension 
benefits as early as in April 2002 but no later than in June 
2002, and that the effective date should be established as of 
that claim.  In her hearing she testified that she had filed 
the paperwork with her representative and shortly thereafter 
moved.  

The effective date of an award for nonservice connected death 
pension benefits where the death of the veteran occurred 
after separation from service shall be the first day of the 
month in which the veteran's death occurred if the claim is 
received within 45 days after the veteran's death; otherwise, 
date of receipt of the claim. 38 U.S.C.A. § 5110(d)(2). The 
implementing regulation provides that the effective date of 
nonservice connected death pension will be the date of VA 
receipt of the claim if the claim is received later than 45 
days from the date of the veteran's death. 38 C.F.R. § 
3.400(c)(3)(ii). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The preponderance of the evidence is against an effective 
date earlier than May 1, 2003, for the award of nonservice 
connected death pension benefits.

There is no document present in the claims file received 
prior to April 2003 that may be accepted as a claim for 
entitlement to death pension benefits.

The appellant has argued, and she and her son testified, that 
she filed a claim with her veteran's service organization 
representative as early as April 2002 but no later than June 
2002 for nonservice connected death benefits.  She testified 
that she contacted the representative of a service 
organization in the area where she was then living, and that 
she filed the required paperwork with this person.  The 
appellant's son testified that he went with the appellant to 
the office to do follow-up paperwork on one occasion.  After 
this, the appellant testified, she moved out of the state.

In support of this argument, the former representative 
submitted a statement in February 2006.  The representative 
stated that her records indicate she filed the claim on 
behalf of the appellant with the VA RO in Roanoke on June 6, 
2002.  She stated that follow-up with that office revealed 
that the RO had no case pending for the appellant.  The 
representative concluded that the claim had been lost and 
needed to be resubmitted.  She so advised the appellant and 
attempted to locate a veterans' service organization office 
close to where the appellant lived.  The representative made 
contact with such an office, and the representative she spoke 
with agreed to assist the appellant.

This representative is the representative that filed the 
appellant's current claim. 

Review of the record shows that the earliest documents that 
can be considered a claim for nonservice-connected pension 
benefits are those documents submitted by this representative 
in April 2003 and stamped "Received" by the RO on April 11, 
2003.  These documents include a formal claim with the 
appellant's signature dated in June 2002, a transmittal dated 
in April 2003, and internal notes from the service 
representative's office.  The internal notes indicate that a 
claim for widow's pension was submitted with a formal claims 
form and the veteran's DD Form 214 on June 6, 2002.  The 
April 2003 transmittal explains that the claim had originally 
been filed in Virginia in 2002, that the documents were a 
faxed copy of those originally submitted, and that they were 
being resubmitted.

As noted above, the documents are stamped, "Received" by 
the VA RO on April 11, 2003.  A date line on the top of the 
documents reflects they were faxed on March 26, 2003.  But 
there is no identification as to where the documents were 
faxed.

In May 2006, this claim was remanded to determine what, if 
any, documents may exist at the VA RO in Roanoke.  In October 
2007, the VA RO in Roanoke responded that they had nothing in 
their file banks concerning the veteran's claim number.

The Board is sympathetic to the appellant's arguments.  
Notwithstanding, filing a claim with a veterans' service 
organization does not fulfill the requirement of filing the 
claim with the VA.  Neither the appellant nor her 
representative have filed a copy of the claim date-stamped 
"received," a certified postage receipt, or any other 
evidence that would tend to establish that her claim was 
received at VA prior to April 11, 2003. 

As the earliest document in the claims folder that may be 
accepted as a claim for nonservice-connected death pension 
benefits on the appellant's behalf is stamped "Received" by 
VA on April 11, 2003, the preponderance of the evidence is 
against a claim for an effective date earlier than May 1, 
2003 for this benefit.

The preponderance of the evidence is against the claim; the 
benefit-of-the-doubt rule does not apply; and an earlier 
effective date is not warranted.  See Gilbert, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than May 1, 2003 for the grant of 
entitlement to nonservice death pension benefits is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


